Citation Nr: 0304828	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  97-04 416	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1989 
to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other determinations, denied 
service connection for a back disorder and a bilateral hip 
disorder.  The veteran testified at a hearing at the RO in 
January 1997 in connection with his appeal.  Following the 
hearing, by a January 1997 decision, the hearing officer 
continued the prior denial of service connection as to both 
disabilities.  In March 1999 the Board remanded the case to 
the RO for additional evidentiary development which included 
a VA examination for the purpose, in part, of obtaining a 
medical opinion as to whether a claimed back and/or hip 
disability was caused by service-connected disability of both 
knees.  By the same decision, the Board denied the veteran's 
appeal for an increased rating for ligamentous laxity of the 
right knee, then evaluated as 10 percent disabling.  After 
completion of the actions requested in the remand, the RO 
continued its prior denial of service connection for 
disabilities of the hips and back and returned the case to 
the Board for further review on appeal.  

While the case was in remand status at the RO, a rating 
decision of July 2002 denied service connection for post-
traumatic stress disorder, deferred the bilateral hearing 
loss issue and denied ratings higher than 20 percent for 
service-connected disabilities of the right knee and the left 
knee and granted a separate 10 percent rating of loss of 
right knee motion.  A rating decision of October 2002 denied 
service connection for bilateral hearing loss and denied a 
claim for a temporary total (100 percent) rating based on 
treatment of a service-connected disability.  The veteran was 
notified of these determinations by letters of August 12, 
2002, and October 18, 2002, respectively.  The issues 
addressed in the July 2002 and October 2002 ratings are not 
before the Board since the veteran has not submitted a notice 
of disagreement as to any of those issues.  The veteran is 
reminded that under the law he has a period of one year 
following notification of an adverse determination in which 
to initiate an appeal to the Board.  If the veteran seeks to 
obtain appellate review of any adverse made by the RO in 
rating decisions of July 2002 and October 2002, he may file a 
notice of disagreement before August 12, 2002, or October 18, 
2002, as the case may be.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302 (2002).  


FINDINGS OF FACT

1.  Service connection is in effect for ligamentous laxity of 
the right knee, currently evaluated as 20 percent disabling, 
and for ligamentous laxity of the left knee with 
patellofemoral stress syndrome, status post anterior cruciate 
ligament reconstruction with revision, currently evaluated as 
20 percent disabling; a separate 10 percent rating is in 
effect for limitation of motion of the right knee.  

2.  A low back disability is not shown by competent medical 
evidence to have been manifest during active military 
service, and a chronic low back disability has not been 
demonstrated since separation from service.  

3.  A bilateral hip disability is not shown by competent 
medical evidence to have been manifest during active military 
service, and a bilateral hip disability has not been 
demonstrated since separation from service.  

4.  The veteran does not have a low back disability that is 
proximally due to or the result of a service-connected 
disability.  

5.  The veteran does not have a bilateral hip disability that 
is proximally due to or the result of a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, and the veteran does not have a 
current low back disability secondary to a service-connected 
knee disability.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.310(a) (2002).  

2.  A bilateral hip disability was not incurred in or 
aggravated by active military service, and the veteran does 
not have a current bilateral hip disability secondary to a 
service-connected knee disability.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the RO's determination that the evidence of record did not 
support a grant of service connection for the claimed 
disabilities of the low back and hips was explained to the 
veteran in the December 1996 statement of the case and in 
subsequent supplemental statements of the case dated in 
September 1998, August 1999, April 2001, and July 2002.  The 
Board's remand also apprised the veteran of the need for 
medical records regarding his disabilities as the basis for 
adjudicating his claims.  

In addition, in December 2001 the RO wrote to the veteran to 
advise him specifically that his claim was being reconsidered 
based on a change in the requirements of the law.  For each 
of the disorders at issue, including claimed disorders of the 
low back and hip, the veteran was requested to provide 
detailed medical information concerning treatment during and 
since service.  He was asked to identify medical treatment 
providers and furnish the forms necessary to authorize the VA 
to obtain records from the providers he identified.  The 
letter informed the veteran that VA duties included, in 
pertinent part, procurement of evidence in the possession of 
the VA or any other Federal agency, procurement of VA medical 
treatment records, procurement of private treatment records 
for which he signed a release, and requests for information 
from other persons have knowledge of the disorders claimed if 
he provided their names and mailing addresses.  The essence 
of the approach set forth in this letter was to allocate the 
responsibility for procuring evidence between the veteran and 
VA such that the VA would make official requests for all 
records for which the veteran provided adequate identifying 
information and executed authorizations for their release.  
In the aggregate, the statement of the case, the supplemental 
statements of the case and the RO letter are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA examination and treatment 
records have been obtained.  The veteran's complete record 
from the Social Security Administration including medical 
records have been obtained.  The veteran has undergone 
several VA examinations, two of which were performed for the 
specific purpose of determining whether there is a medical 
nexus between service-connected disabilities of the right and 
left knees and the claimed disabilities of the low back and 
hipps.  The Board is unable to identify any additional 
avenues of additional evidentiary development that might 
prove fruitful.  The veteran did not provide any further 
information in response to the RO's December 2001 letter.  VA 
is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).   

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Factual background  

The veteran's service medical records contain no reference to 
complaints or findings of abnormality involving the low back 
or hips.  In October 1989 he was seen at a medical facility 
for an injury to the right knee received while doing a 
"monster stomp."  The treatment entry contains no reference 
to involvement of the back or hips.  On examination for 
separation the veteran filled out a report of medical history 
in which he denied recurrent back pain.  Examination of the 
musculoskeletal system was reported as normal.  

By a rating decision of January 1991, service connection was 
granted for ligamentous laxity of the right knee and of the 
left knee with patellofemoral syndrome, postoperative, rated 
20 percent disabling since August 1990; the initial rating 
was later raised to 30 percent for the left knee.  Service 
connection was also granted for ligamentous laxity of the 
right knee, rated noncompensably disabling since August 1990.  
The rating for the left knee was later reduced to 20 percent 
from January 2001.  The rating for the right knee was raised 
to 10 percent from March 1996 and to 20 percent from February 
2001.  A separate 10 percent rating was assigned for 
limitation of motion of the right knee from June 2002.  

The veteran underwent VA examinations in January 1991 and 
June 1995.  No complaints or findings regarding the back or 
hips were recorded.  

The veteran filed a claim for disability involving the back 
and hips in February 1996, claiming that due to an altered 
gait caused by his knee problems, he had "begun to 
experience" problems with his hips and lower back.  

The veteran underwent a VA examination in May 1996.  It was 
reported that he had undergone a left knee anterior cruciate 
ligament reconstruction in November 1992.  He had recently 
reinjured his left knee.  He claimed that he had back and hip 
problems that he did not have before his left knee injury and 
he felt that these were related to the knee injury.  No 
abnormalities of the hips or back were reported on 
examination.  No abnormality of the back or hips was seen on 
X-rays.  The examiner found no evidence of any hip pathology, 
specifically none that could be attributed to the left knee 
injury.  There was no evidence of back pathology other than 
perhaps intermittent back strain which could not be 
attributed to the left knee problems.

The veteran testified at a hearing at the RO in January 1997 
that he had injured his back and hips during service and had 
been given medication.  He stated that the hips and back had 
been injured in the same incident in which his left knee had 
been injured doing the monster stomp.  He related that his 
therapist had told him that his back and hip pains were due 
to a twist in his left hip on squatting.

The veteran underwent a VA examination in August 1999 
pursuant to the Board remand.  It was reported that in 
January 1990 he had undergone arthroscopic surgery in service 
involving shaving of the left meniscus.  He stated that some 
time in 1990, after discharge from service, he had noticed a 
tightness in the back and that an X-ray showed a slight 
scoliosis.  In November 1992 he had undergone a 
reconstruction procedure of the left anterior cruciate 
ligament.  He related that in about 1994 or 1995 he had 
experienced low back and bilateral hip pain.  In November 
1996 he had undergone a further left anterior cruciate 
ligament reconstruction.  In February 1999 he had undergone 
arthroscopic surgery for the right knee.  He related that 
after the surgery he had developed a more loose knee with 
instability and had had cramps in the anterior side of the 
bilateral hip and muscle stiffness in the neck to the low 
back.  The examiner noted that a 1995 X-ray had shown a spina 
bifida occulta at S1 and foraminal narrowing at L3-4.  The 
veteran stated that his hip pain was located anterior to the 
hips.  It was an irritating pain and there was soreness in 
the area after walking around the block.  Standing or sitting 
for a long time aggravated the pain and lying down improved 
it.  The low back pain was aggravated by walking and improved 
by heating.  

On examination the examiner stated that there was no antalgic 
gait pattern.  Examination showed diffuse tenderness at the 
spinous processes around L3, L4 and L5.  There was slight 
tenderness in the anterior part of the right hip, none on the 
left.  The examiner stated that examinations suggest that the 
veteran might have right gluteus medial muscle pain and 
greater trochanteric bursitis pain.  The back pain seemed to 
be of muscle origin.  They referred the veteran for X-rays.  
X-rays of the hip were normal.  X-rays of the lumbar spine 
were normal except for a spina bifida occulta of S1.  In an 
addendum to the report, the examiner stated that right 
gluteus medius muscle pain, greater trochanteric bursitis 
pain and back muscle pain were subjective pain and were not 
related to the service-connected injury.  No diagnoses were 
found in the hip or back areas.

The record on appeal includes a large quantity of VA 
hospitalization and outpatient treatment records dated since 
1991.  Outpatient treatment entries contain a progress note 
dated April 30, 1998, which indicated that the veteran 
complained of back pain.  No findings were reported.  In a 
progress note dated June 19, 1998, it was noted that the 
veteran complained of having had back and hip pain for six 
years.  There was a question as to whether the pain was 
related to his knee injury in service.  It was increased by 
standing.  X-rays were ordered.  There is no indication 
whether they were actually taken.  

A large quantity of medical evidence was received from the 
Social Security Administration in May 2002.  Included was the 
report of a December 2000 examination by T. Parry, M.D., 
which involved primarily the knees.  The veteran was able to 
flex the lumbar spine forward to touch his nose.  He had full 
extension and lateral bending with no spasm or tenderness.

Subsequent VA outpatient treatment records dated through July 
2002 show that in December 2001 the veteran complained of 
lower back and leg pain which had begun three weeks earlier.  

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis as in original).  
Thus, when post-service aggravation of a non service-
connected disorder is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing before the aggravation.  In other words, 
a veteran is entitled to service connection for an additional 
increment in the severity of a non service-connected 
disability attributable to a service-connected disability.  

Discussion  

Although the case has been developed as involving separate 
disabilities involving the back and hips, the clinical record 
does not describe two discrete entities affecting these 
areas.  The veteran has complained in a general way of pain 
involving the back and hips in a way that suggests that he 
regards the pain as a single disability, but for clarity and 
consistency the Board will continue to consider the back and 
hips as separate issues.  

The Court has held that to establish service connection for a 
disability on the basis of direct service incurrence, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service and, (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran's service medical records contain no reference to 
complaints or findings of abnormality involving the back or 
either hip.  According to postservice information provided by 
the veteran, the onset of hip and back pain for which the 
veteran now seeks to establish service connection had its 
onset in about 1994 or 1995.  The absence of evidence 
establishing, or even tending to suggest, that a back or hip 
disability had its onset during service or is due to an event 
of service origin precludes the granting of service 
connection for either disability on the basis of direct 
service incurrence.

Alternatively, the veteran maintains that he has back and hip 
disabilities that developed as the result of his service-
connected knee disabilities.  The record amply demonstrates 
that service-connected ligamentous laxity of the right knee 
and of the left knee are productive of substantial 
disability, as reflected in the 50 percent combined rating 
assigned for the knee disabilities.  The veteran has 
undergone numerous surgical procedures and received extensive 
VA treatment for his knees.  

However, fundamental to the grant of service connection for 
any disability under any theory of entitlement, either direct 
incurrence or proximate causation, is that there be a 
definable disability that is documented and described in the 
medical record.  In this case, outpatient treatment entries 
dated in April and June 1998 showing complaints of back pain 
prompted the Board to seek a medical opinion as to the nature 
and severity of any existing pathology of the back and hips.  
The resulting examination, performed in August 1999, resulted 
in the conclusion that, although the veteran might have right 
gluteus medius muscle pain and greater trochanteric bursitis 
pain, these symptoms were representative of merely subjective 
pain.  No underlying chronic pathology associated with the 
pain was identified.  In particular, the X-rays of the hips 
and low back taken at the examination were within normal 
limits.  The examiner stated outright that no diagnoses were 
found in the hip or back areas and that the subjective pain 
in those areas was not related to service-connected 
disability.  

If accepted, the examiner's opinion that there is no 
underlying disorder of the back or hips is dispositive of the 
appeal.  The Court has stated that in evaluating the 
probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

In the present case, the opinion of the VA examiner is 
entitled to considerable weight since it is based on review 
of a voluminous and apparently complete record, is 
uncontradicted by other evidence in the file, and is 
consistent with other medical evidence in the record.  In 
particular, it is noteworthy that the veteran has been 
consistently described in the record as having a normal gait 
and that no other abnormal findings that would serve to 
connect the right and/or left knee disabilities to the onset 
of pathology of the back or hips is shown in the record.  
Although the veteran has claimed that a defect at L3-L4 has 
been shown on VA X-rays, the X-rays taken in August 1999 were 
entirely normal.  

The veteran's own assertions regarding the existence and 
etiology of back and hip disability is not entitled to weight 
because lay assertions regarding medical matters such as 
diagnosis or etiology of a disability are not competent 
evidence because lay persons are not competent to offer 
medical opinion.  The law is well established that where a 
claim involves issues of medical fact, medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
McManaway v. West, 13 Vet. App. 60 (1999); Voerth v. West, 13 
Vet. App. 117 (1999).  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The Board does not dispute the veteran's allegations that he 
has pain in the back and hip, but the veteran is not 
competent to make a determination that such pain constitutes 
a recognizable physical disability or that it is related to 
his service-connected knee disabilities.  

In the absence of competent medical evidence showing that the 
veteran presently has a medically defined disability of the 
back or hips, there is no basis for the granting of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, Id.  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where disability is present.  See also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Where proximate causation of a nonservice-connected 
disability due to a service-connected disability is not 
established, secondary service connection may still be 
established on the basis of aggravation of a nonservice-
connected disability by the service-connected disability.  
See Allen, Id.,  Where the evidence establishes aggravation, 
service connection may be granted for the increment of 
resulting disability.  However, the requirement that an 
actual disability be present continues to apply.  
Consequently, the absence of competent medical evidence of 
current disability of the back or hips precludes the granting 
of service connection for an additional increment of 
disability under Allen.  

The Board therefore finds that on the basis of the evidence 
of record and for the foregoing reason, a preponderance of 
the evidence is against the claim for service connection for 
a back disability and the claim for service connection for a 
bilateral hip disability.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  


ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral hip disability is denied.  



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

